OFFICE    OF THE A?TORNEY         GENERAL   OF TEXAS
                             AUSTIN




Z&s   State Board of Deutal Examinerr
Littlef'ield BuilQLqg
duet&n, TOsal

0unt1ePlenc             Attention     - Brr




         Ye beg to aokaovl
request for an opinion upon




                                      tters$ aa held by
                                      atute orestee an ot-
                                   f tho term oi the lnoum-
                                    the bu&lnlng or fer-
                                 a ot the rest appoint-
                         ginning of the fenure of suoh ap-
                         esslre appolntments.

                           Opinion x0. 2672 (opinions
                          , p. 644) rith respaot to
                          Dionore, and opixltonx0. 2913
                   Qeneral, 1930-1032, p. 661) with ro-
89eot to the State Reolaauationk%fgiineer.~
         mether  or not the statute in the present in-
quiry (A.O.S., AH&ale  4643) does pFOmOrlbe the be&-
tin6 of the tonure ir a debatable puestionr That stat-
ute insofar as pertinent reads,



                    .    .
Texas State Board of Dental Exsminers - p. 2




           *The term of offioe   of eaoh member of
       said Board shall be nix yearm, exoopt that
       as to the firet Board appointed hereunder
       two of its membera shall se118 for a term
       of tvo years, two of Its membOrs for a
       term of iour pears,    and tro of Its mf3mbers
       for a tern of six years,    the respective
    .. terms of the flret    member8 so appointed to
       W&eslgaated.    by the Gwernor   in appointing
               Mthia thirty (30) dsys after       this
       Aot ieoomes e??eOtltb    the six members of said
       Board &all be appointed by the Bwernor of
       the State1 two to move ror two years, tto
       for four years, and two ror slxyears, or
       until their suooessors shall bb ~&ppOinfed
       aad quslified.     Thereafter, at the expiration
       o? the term of eaoh maber first ippointed;
       hio suooeesor shall be appointed by the
       Gwernor    o? the State  and he shall serve Sor
       a term o? six yeare or until hle auooeesor
        shall be appointed and qualify."
           We are inollned to the opinion that the mandatory
duty iqosed   by thf3 statute   upon the GoVernor to appoint
members to the Dental Board within th+rty day8 after the
a o tlb eeo meta
              effeo tir   ,is e a deiinite Intention o? the
Legislature that the term in any evOnt shall begin at the
expiration of thirty   days from the edfeotlre date o? the
Aot, which was Kay 11, 1925. (Lavs 44th Leg., 2eg. Sese.,
p, e1+iH6),    Te need not to de&de this questioa,     haever,
eioce the reoords of the Seoretary of State show that Dr.
gounger suooeoded Dr. Landera, who had been appointed on
Nay 25, 1936, to the tvo-year tern, expiring in 1937, 610
that as to this plaoe on the.Board the term began May 25,
1935.
          Dr. gllimgton rap appointed a member on Ilsy 25,
19311,apparently to a two-year term, and again on DeOemb6r
69, 1936, he vas appointed to a ?ull sir-year     term,  (*e?-
iectiye June lo, 1937*) and is now 8eming     that term.

           The terms   of both
                            these mdDlbers8therefore, till
expire (for purpose of appointment of a suooeesor) midnIght,
Kay 24, 1943.
                           Very truly your8